1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                   ***
5

6     JULIO CESAR NAVAS,                                  Case No. 3:18-cv-00073-MMD-CBC

7                                     Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                           REPORT AND RECOMMENDATION
8                                                            OF MAGISTRATE JUDGE
      NAVAS v. QUALLS, et al.,                                  CARLA B. CARRY
9
                                 Defendants.
10

11          Before the Court is the Report and Recommendation of United States Magistrate

12   Judge Carla B. Carry (ECF No. 7) (“R&R”) regarding Plaintiff’s application to proceed in

13   forma pauperis (“Application”) (ECF No. 4) and pro se complaint (“Complaint”) (ECF No.

14   1-1). Plaintiff had until February 20, 2019, to file an objection. (ECF No. 7.) To date, no

15   objection to the R&R has been filed. The Court accepts and adopts the R&R in full.

16          This Court “may accept, reject, or modify, in whole or in part, the findings or

17   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

18   timely objects to a magistrate judge’s report and recommendation, then the court is

19   required to “make a de novo determination of those portions of the [report and

20   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails

21   to object, however, the court is not required to conduct “any review at all . . . of any issue

22   that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed,

23   the Ninth Circuit has recognized that a district court is not required to review a magistrate

24   judge’s report and recommendation where no objections have been filed. See United

25   States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

26   employed by the district court when reviewing a report and recommendation to which no

27   objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

28   Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that
1    district courts are not required to review “any issue that is not the subject of an objection.”).

2    Thus, if there is no objection to a magistrate judge’s recommendation, then the court may

3    accept the recommendation without review. See, e.g., id. at 1226 (accepting, without

4    review, a magistrate judge’s recommendation to which no objection was filed).

5           Nevertheless, this Court finds it appropriate to engage in a de novo review to

6    determine whether to adopt Magistrate Judge Carry’s R&R. Upon reviewing the R&R and

7    underlying briefs, this Court finds good cause to accept and adopt the R&R in full.

8           Judge Carry recommends dismissing Plaintiff’s Complaint because Plaintiff failed

9    to comply with the Court’s order that Plaintiff pay the filing fee associated with his lawsuit

10   within 30 days of that order. (ECF No. 7 at 1, 4; see ECF No. 6 at 2 (order entered on

11   October 24, 2018, giving Plaintiff 30 days to pay the full $400 filing fee).) Judge Carry

12   previously denied Plaintiff’s Application pursuant to 28 U.S.C. § 1915(g) because Plaintiff

13   had at least on three prior occasions filed actions in this Court that were dismissed for

14   failure to state a claim (ECF No. 7 at 1; ECF No. 6). 1 To date, Plaintiff has neither complied

15   with nor responded to the Court’s order. Accordingly, the Court accepts and adopts Judge

16   Carry’s recommendation that this action be dismissed. See, e.g., Thompson v. Hous. Auth.

17   of City of L. A., 782 F.2d 829, 831 (9th Cir. 1986) (recognizing that district courts have the

18   inherent power to control their dockets and “[i]n the exercise of that power, they may

19   impose sanctions including, where appropriate . . . dismissal” of a case); Malone v. U.S.

20   Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (dismissing case for failure to comply with

21   court order).

22          It is therefore ordered, adjudged and decreed that the Report and Recommendation

23   of Magistrate Judge Carla B. Carry (ECF No. 7) is accepted and adopted in its entirety.

24          It is further ordered that the Complaint (ECF No. 1-1) is dismissed without prejudice.

25   ///

26
            1See 28 U.S.C. § 1915(g) (“In no event shall a prisoner bring a civil action or appeal
27   a judgment in a civil action or proceeding under this section if the prisoner has, on 3 or
     more prior occasions, while incarcerated dismissed on the grounds that it is frivolous,
28   malicious, or fails to state a claim upon which relief may be granted, unless the prisoner
     is under imminent danger of serious physical injury.”).
                                                  2
1          It is further ordered that the Court adopts Judge Carry’s denial of Plaintiff’s

2    application to proceed in forma pauperis (ECF No. 6).

3          The Clerk of Court is directed to enter judgment accordingly and close this case.

4          DATED THIS 26th day of February 2019.

5

6                                                   MIRANDA M. DU
                                                    UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
